Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016206503 A (Foreign Patent Document 2 of the Information Disclosure Statement filed 7 October 2020, hereby referred to as JP ‘503).
Regarding Claim 1, JP ‘503 discloses a photosensitive composition comprising an infrared absorber, a polymer having an acid dissociable group, and an acid generator (see paragraph 0008 of the English translation). The infrared absorber, which is stated in JP ‘503 to be a tungsten-oxide or a metal boride (paragraph 0052 of the English translation), is considered a coloring material based on the definition provided in paragraph 0019 and 0047-0049 of the instant specification. The composition disclosed by JP ‘503 can be used to form a negative tone pattern by development with a developer containing an organic solvent (paragraph 00102 of the English translation).
Regarding Claim 2, JP ‘503 discloses the use of phosphate copper compounds as an infrared shielding material and further discloses that this compound is present in the composition in an amount of 20% to 95% (by mass), and more preferably 30% to 80% by mass (paragraph 0071 of the English translation).
Regarding Claim 3, JP ‘503 discloses that the content of the resin having solubility which decreases in the organic solvent due to an action of acid, with regards to the other resins included in the composition is 40% (by mass) or more (paragraph 0025 of the English translation).
Regarding Claim 4, JP ‘503 discloses several examples of how the photosensitive composition is prepared in paragraph 00115-00117 of the English translation. In these examples, the content of the acid dissociable group, in regards to the total solid content of the photosensitive composition, is between 10 and 60% (by mass).
Regarding Claims 5-6, JP ‘503 discloses that the acid dissociable group acts as a protecting group for protecting a carboxyl group, a phenolic hydroxyl group, and the like. The polymer is soluble in an aqueous alkaline solution because the protective group is cleaved by the action of an acid. See paragraph 0016 of the English translation.
Regarding Claim 7, JP ‘503 discloses that the acid dissociable group can have the following forms (see top of Page 5 of the original publication:

    PNG
    media_image1.png
    364
    514
    media_image1.png
    Greyscale

In Formula (1), R1 and R2 each independently represent a hydrogen atom or an alkyl chain having 1 to 30 carbon atoms. R3 is a hydroxy group containing 1 to 30 carbon atoms or an alkyl 
Regarding Claim 8, JP ‘503 discloses that the acid dissociable group could have a formula weight of 170 or lower. For example, if R1, R2, and R3 in Formula (1) are all 1 or 2 carbon alkyl groups, the group cleaved by the action of an acid would have a formula weight below 170.
Regarding Claim 9, JP ‘503 discloses that the photosensitive composition further comprises a crosslinkable group (paragraph 0013 and 0026 of the English translation).
Regarding Claim 10, JP ‘503 discloses that a photoinitiator is contained in the composition at a content of 4% (by mass) or less (see synthesis examples, paragraphs 00114-00117 of the English translation).
Regarding Claim 11, JP ‘503 discloses that the crosslinkable group is contained in an amount of 0.1 to 80% (by mol) with respect to the rest of the polymer. As described, in regards to Claim 3, the polymer can contain up to 80% of the acid dissociable group. Additional structural units can also be added (paragraph 0030 of the English translation), resulting in the content of the crosslinking group being 5% (by mass) or less.
Regarding Claim 12, JP ‘503 discloses the use of the photosensitive composition to form a film (paragraph 0010 of the English translation).
Regarding Claim 13, JP ‘503 discloses a method for forming a pattern, the method comprising the steps of forming a photosensitive composition layer on a support using the photosensitive composition (paragraph 00100 of the English translation), irradiating the photosensitive composition layer with light to patternwise expose the photosensitive composition layer (paragraph 00101 of the English translation), and developing the photosensitive composition layer using a developer containing an organic solvent (paragraph 00101-00102 of the English translation).
Regarding Claims 16-17, JP ‘503 discloses the use of the film created from the photosensitive composition to form a solid-state imaging element (paragraph 00106-00112 of the English translation) and an image display device (paragraph 0011 and 00106-00112 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016206503 A (Foreign Patent Document 2 of the Information Disclosure Statement filed 7 October 2020, hereby referred to as JP ‘503) in view of US 20110026153 A1 (Yoshibayashi).
Regarding Claims 14-15, JP ‘503 discloses the photosensitive composition of instant claim 1 and the pattern forming method of instant claim 13. However, JP ‘503 does not disclose the repetition of the method of instant claim 13 for a second pixel, nor does it disclose a color filter. Yoshibayashi teaches removing a first color layer (pixel) and forming a second and third color pixel by repeating the process of forming the first color pixel to form a color filter (see Yoshibayashi, paragraph 0008-0009). JP ‘503 and Yoshibayashi are analogous art because both pertain to photosensitive compositions and methods of forming patterns. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the pattern forming method and photosensitive composition disclosed by JP ‘503 to form a first color pixel, and then repeat the process  to form additional pixels to form a color pixel, as taught by Yoshibayashi, because this is a common method technique of using 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737